DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Sugiyama US 2018/0031751 and further in view of Lee US 2017/0210915.
Regarding claim 1, , Fang teaches a display panel, comprising: an array substrate comprising a plurality of thin-film transistors (fig. 5/ 6 442 is the active layer of the TFT); a backlight disposed [0058] under the array substrate, wherein the backlight is configured to provide a light source [0058]; and an array substrate polarizer (6)  disposed on a surface of the array substrate facing the backlight, wherein the array substrate polarizer comprises a plurality of light-shielding portions (S702) corresponding to the 
 Fang does not teach a second adhesive layer, wherein the second adhesive layer is configured to bond the polarizer body with the backlight.  Sugiyama teaches a second adhesive layer wherein the second adhesive layer is configured to bond the polarizer with the backlight.  Sugiyama teaches a second adhesive layer is configured to bond the polarizer body with the backlight.  Sugiyama teaches a second adhesive layer (fig. 3 24b and 36) wherein the second adhesive layer is configured to bond the polarizer with the backlight for reducing thickness of the display [0048].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fang in view of Sugiyama to reduce thickness.
Fang and Sugiyama do not explicitly teach a release paper is configured to attach to a side of the first adhesive layer and a protective film is configured to attach to a side of the second adhesive layer.  However Lee teaches a polarizer constructed with a release paper (fig 2 10) configured to attach to a side of first adhesive layer (20) and a protective film (f50) configured to attach to a side of the second adhesive layer having high hardness and excellent characteristics (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fang and Sugiyama to employ the polarizer to of Lee to gain a polarizer with high hardness and excellent characteristics.
Regarding claim 2, Fang teaches the display panel according to claim 1, wherein the array substrate polarizer comprises: a polarizer body, wherein the light-shielding portions are disposed on a surface of the polarizer body away from the array substrate [0049].
Regarding claims 8-9, Fang teaches a manufacturing method of a display panel, comprising steps of: forming an array substrate having a plurality of thin-film transistors (fig. 6); providing an array substrate polarizer (fig. 7 S701); bonding the array substrate polarizer with a lower surface of the array substrate [0049]; forming a plurality of light-shielding portions on a surface of the array substrate polarizer (S702), wherein the light-shielding portions correspond to the thin-film transistors; and assembling.  Fang teaches the manufacturing method of a display panel according to claim 8, wherein the array substrate polarizer comprises: a polarizer body, Fang does not explicitly teach a first adhesive layer disposed on a surface of the polarizer body; and a second adhesive layer disposed on another surface of the polarizer body; wherein the step of bonding the array substrate polarizer with the lower surface of the array substrate comprises: bonding the array substrate polarizer with the lower surface of the array substrate by the first adhesive layer; and wherein the step of assembling the backlight to the lower surface of the array substrate comprises: assembling the backlight to the lower surface of the array substrate by the second adhesive layer.  Fang does teach the polarizer can be attached to the array substrate [0049] therefore a first adhesive layer disposed on a surface of the polarizer body wherein the step of bonding the array substrate polarizer with the lower surface of the array substrate comprises: bonding the array substrate polarizer with the lower surface of the array substrate by the first adhesive layer is considered obvious to one of ordinary skill in the art.  Sugiyama teaches and wherein the step of assembling the backlight to the lower surface of the array substrate comprises: assembling the backlight to the lower surface of the array substrate by the second adhesive(fig 3 24b and 36) layer for reducing thickness of the display [0048].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fang in view of Sugiyama to reduce thickness.
Fang and Sugiyama do not explicitly teach a release paper is configured to attach to a side of the first adhesive layer and a protective film is configured to attach to a side of the second adhesive layer.  However Lee teaches a polarizer constructed with a release paper (fig 2 10) configured to attach to a side of first adhesive layer (20) and a protective film (f50) configured to attach to a side of the second adhesive layer having high hardness and excellent characteristics (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fang and Sugiyama to employ the polarizer to of Lee to gain a polarizer with high hardness and excellent characteristics

Claim 4 -7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view Morosawa US 2002/0033485.
Regarding claim 4, Fang teaches all the limitations of claim 4 except the array substrate comprises: a substrate layer(fig. 1 101) disposed on a surface of the array substrate polarizer on which the light- shielding portions are disposed; a buffer layer  (102) disposed on a surface of a side of the substrate layer; and  a driving circuit layer (109/107/108) disposed on a surface of the buffer layer away from the substrate layer, wherein the thin-film transistors (see fig. 1) are disposed in the driving circuit 
Regarding claim 5, Fang teaches  all the limitations of claim 5 except wherein each of the thin-film transistors comprises: an active layer disposed on a surface of the array substrate polarizer on which the light- shielding portions are disposed; a gate insulating layer disposed on a surface of the gate layer away from the polarizer of the array substrate; a gate layer disposed on a surface of the gate insulating layer away from the active layer; an interlayer insulating layer disposed on a surface of the gate layer away from the gate insulating layer; and a source and drain layer disposed on a surface of the interlayer insulating layer away from the gate layer.  Morosawa teaches each of the thin-film transistors comprises: an active layer (109 )disposed on a surface of the array substrate polarizer on which the light- shielding portions are disposed; a gate insulating layer (105) disposed on a surface of the gate layer (106) away from the polarizer of the array substrate; a gate layer(106) disposed on a surface of the gate insulating layer away from the active layer; an interlayer insulating layer(114) disposed on a surface of the gate layer away from the gate insulating layer; and a source (107) and drain layer (108) disposed on a surface of the interlayer insulating layer away from the gate layer enabling high display speed, high aperture ratio and high resolution (see [0044]).  Therefore, it would have been obvious to one ordinary skill in the art to modify  Fang in view of Morosawa to enable display speed, high aperture ratio and high resolution.
Regarding claim 6, Fang teaches the light-shielding portions correspond to the active layer (see abstract).  Correspond is interpreted as one to one correspondence there is a light shield for every active layer.
Regarding claim 7, Morosawa teaches the active layer comprises: a doped section; and a semiconductor channel section [0114].  Fang teaches  wherein the light-shielding portions correspond to 
Regarding claim 10, Fang teaches wherein in the step of forming the light-shielding portions, the light-shielding portions are bonded with the surface of the array substrate polarizer away from the array substrate and the light-shielding portions correspond to the semiconductor channel section  [0049-0055].  Fang does not teach the manufacturing method of the display panel according to claim 8, wherein the step of forming the array substrate comprises steps of: forming an active layer  comprising a semiconductor channel section  and a doped section; forming a gate insulating layer on a surface of the active layer away from the array substrate polarizer; forming a gate layer on a surface of the gate insulating layer away from the active layer and patterning the gate layer; forming an interlayer insulating layer on a surface of the gate layer away from the gate insulating layer; and forming a source and drain layer on a surface of the interlayer insulating layer away from the gate layer and patterning the source and drain layer; wherein in the step of forming the light-shielding portions, the light-shielding portions are bonded with the surface of the array substrate polarizer away from the array substrate and the light-shielding portions correspond to the semiconductor channel section.  Morosawa teaches the step of forming the array substrate comprises steps of: forming an active layer (fig. 2C 109) comprising a semiconductor channel section  and a doped section [0114]; forming a gate insulating layer (1050 on a surface of the active layer away from the array substrate polarizer; forming a gate layer (106) on a surface of the gate insulating layer away from the active layer and patterning the gate layer (106 is patterned); forming an interlayer insulating layer (114)  on a surface of the gate layer away from the gate insulating layer; and forming a source (107) and drain layer (108) on a surface of the interlayer insulating layer away from the gate layer and patterning the source and drain layer (107 and 108 are patterned see fig. 2C) enabling high display speed, high aperture ratio and high resolution (see [0044]).  .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871